Catalyst Paper Corporation 2nd Floor - Lysander Lane Richmond, British Columbia Canada V7B 1C3 News Release March 10, 2010 Catalyst Paper announces closing of the private exchange offer and consent solicitation related to its 8 5/8% senior notes due 2011 (CUSIP No. 65653RAD5) Richmond, BC – Catalyst Paper Corporation (TSX:CTL) today announced the closing of the private exchange offer and consent solicitation (as amended and supplemented, the “Exchange Offer”) of Catalyst’s 11% Senior Secured Notes due December 15, 2016 (the “New Notes”) for its outstanding 8 5/8% Senior Notes due June 15, 2011 (the “Old Notes”). The Exchange Offer was closed as scheduled on March 10, 2010 and U.S.$318,676,000 in aggregate principal amount of Old Notes were accepted by Catalyst in exchange for U.S.$280,434,000 in aggregate principal amount of New Notes. Upon the closing of the Exchange Offer, U.S.$35,552,000 aggregate principal amount of Old Notes remain outstanding. THIS RELEASE DOES NOT CONSTITUTE AN OFFER, OR THE SOLICITATION OF AN OFFER, TO BUY OR SELL ANY SECURITY. THIS RELEASE ALSO IS NOT A SOLICITATION OF CONSENTS TO THE PROPOSED AMENDMENTS TO THE INDENTURE. Investors: Media: Brian Baarda Lyn Brown Vice-President, Finance & CFO Vice-President, Corporate Relations 604-247-4710 604-247-4713 Peter Staiger Vice-President, Treasurer 604-247-4372
